
	
		II
		110th CONGRESS
		2d Session
		S. 3715
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2008
			Mr. Levin (for himself,
			 Mr. Bond, Ms.
			 Stabenow, Mr. Voinovich,
			 Mr. Brown, Mr.
			 Specter, and Mr. Casey)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Appropriations
		
		A BILL
		To provide for emergency bridge loan assistance to
		  automobile manufacturers and component suppliers.
	
	
		1.Short titleThis Act may be cited as the
			 Auto Industry Emergency Bridge Loan
			 Act.
		2.DefinitionsIn this Act:
			(1)Automobile
			 manufacturer or component supplierThe term automobile
			 manufacturer or component supplier means an automobile manufacturer or
			 component supplier or any successor thereto.
			(2)Golden
			 parachute paymentThe term golden parachute payment
			 means any payment to a senior executive officer for departure from a company
			 for any reason.
			(3)Financial
			 viabilityThe term financial viability means, using
			 generally acceptable accounting principles, that there is a reasonable prospect
			 that the applicant will be able to make payments of principal and interest on
			 the loan as and when such payments become due under the terms of the loan
			 documents, and that the applicant has a net present value that is
			 positive.
			(4)SecretaryThe
			 term Secretary means the Secretary of Commerce.
			(5)Senior
			 executive officerThe term senior executive officer
			 means an individual who is one of the top five most highly paid executives of a
			 public company, whose compensation is required to be disclosed pursuant to the
			 Securities Exchange Act of 1934, and any regulations issued thereunder, and
			 nonpublic company counterparts.
			3.Auto industry
			 emergency bridge loan programOn or before March 31, 2009, the Secretary
			 shall make loans from funds provided under this section to automobile
			 manufacturers or component suppliers that have—
			(1)operations in the
			 United States, the failure of which would have a systemic adverse effect on the
			 overall United States economy or a significant loss of United States jobs, as
			 determined by the Secretary;
			(2)operated a
			 manufacturing facility for the purposes of producing automobiles or automobile
			 components in the United States throughout the 20-year period ending on the
			 date of the enactment of this Act; and
			(3)submitted a
			 complete application for a loan under this section pursuant to section 4(a),
			 which has been determined eligible under section 4(b).
			4.Plan to ensure
			 financial viability of borrower
			(a)In
			 generalAt the time of application for a loan under this Act, an
			 automobile manufacturer or component supplier shall submit to the Secretary a
			 detailed plan that describes how the requested Government funds—
				(1)would be utilized
			 to ensure the financial viability of the manufacturer or supplier;
				(2)would stimulate
			 automobile production in the United States; and
				(3)would improve the
			 capacity of the manufacturer or supplier to pursue the timely and aggressive
			 production of energy-efficient advanced technology vehicles.
				(b)Plan
			 contentsA plan submitted under this section shall detail cost
			 control measures and performance goals and milestones.
			5.Applications,
			 eligibility and disbursements
			(a)ApplicationsOn
			 and after the date that is 3 days after the date of the enactment of this Act,
			 the Secretary shall accept applications for loans under this Act.
			(b)Determination
			 of eligibilityNot later than 15 days after the date on which the
			 Secretary receives a complete application for a loan under subsection (a), the
			 Secretary shall, after consultation with other Executive Branch officials,
			 determine whether—
				(1)the applicant
			 meets the requirements described in sections 3 and 4;
				(2)the disbursement
			 of funds and the successful implementation of the required plan would ensure
			 the financial viability of the applicant; and
				(3)the applicant is
			 therefore eligible to receive a loan under this Act.
				(c)DisbursementThe
			 Secretary shall begin disbursement of the proceeds of a loan under this Act to
			 an eligible applicant not later than 7 days after the date on which the
			 Secretary receives a disbursal request from the applicant.
			(d)Warrants and
			 debt instrumentsThe Secretary may not make a loan under this Act
			 unless the Secretary receives from the automobile manufacturer or component
			 supplier a warrant or senior debt instrument from the manufacturer made in
			 accordance with the requirements for a warrant or senior debt instrument by a
			 financial institution under section 113(d) of the Emergency Economic
			 Stabilization Act of 2008 (division A of Public Law 110–343).
			6.Replenishment of
			 advanced technology vehicle manufacturing incentive program
			(a)Equity
			 sales
				(1)Sales
			 authorizedThe Secretary may sell, exercise, or surrender any
			 equity instrument received under this Act.
				(2)Turnaround
			 profits to restore advanced vehicles manufacturing incentive
			 programProceeds received from a sale, exercise, or surrender
			 under paragraph (1) may be credited to the appropriate Government financing
			 account made available to fulfill the advanced technology vehicle manufacturing
			 incentive purpose under section 136 of the Energy Independence and Security Act
			 of 2007 (Public Law 110–140; 42 U.S.C. 17013) until the amount loaned under
			 this Act has been repaid.
				(3)Reduction of
			 public debtProceeds received from a sale, exercise, or surrender
			 under paragraph (1) that takes place after the amount loaned under this Act has
			 been repaid in accordance with paragraph (2) may be used to reduce the public
			 debt.
				(b)Repaid loan
			 funds
				(1)In
			 generalLoan amounts repaid under this Act may be credited to the
			 appropriate Government financing account made available to fulfill the advanced
			 technology vehicle manufacturing incentive purpose of section 136 of the Energy
			 Independence and Security Act of 2007 until the amount loaned under this Act is
			 repaid.
				(2)Reduction of
			 public debtLoan amounts repaid under this Act after the amount
			 loaned under this Act has been repaid may be used to reduce the public
			 debt.
				7.Limits on
			 executive compensation
			(a)Standards
			 requiredThe Secretary shall require any recipient of a loan
			 under this Act to meet appropriate standards for executive compensation and
			 corporate governance.
			(b)Specific
			 requirementsThe standards established under subsection (a) shall
			 include the following:
				(1)Limits on
			 compensation that exclude incentives for senior executive officers of a
			 recipient of a loan under this Act to take unnecessary and excessive risks that
			 threaten the value of such recipient during the period that the loan is
			 outstanding.
				(2)A provision for
			 the recovery by such recipient of any bonus or incentive compensation paid to a
			 senior executive officer based on statements of earnings, gains, or other
			 criteria that are later found to be materially inaccurate.
				(3)A prohibition on
			 such recipient making any golden parachute payment to a senior executive
			 officer during the period that the loan under this Act is outstanding.
				(4)A prohibition on
			 such recipient paying or accruing any bonus or incentive compensation during
			 the period that the loan under this Act is outstanding to any executive whose
			 annual base compensation exceeds $250,000 (which amount shall be adjusted by
			 the Secretary for inflation).
				(5)A prohibition on
			 any compensation plan that could encourage manipulation of the reported
			 earnings of the recipient to enhance compensation of any of its
			 employees.
				8.Prohibition on
			 the use of loan proceeds for lobbying activities
			(a)In
			 generalA recipient of a loan under this Act may not use such
			 funds for any lobbying expenditures or political contributions.
			(b)DefinitionsIn
			 this section:
				(1)Lobbying
			 expendituresThe term lobbying expenditures has the
			 meaning given the term in section 4911(c)(1) of the Internal Revenue Code of
			 1986.
				(2)Political
			 contributionsThe term political contribution means
			 any contribution on behalf of a political candidate or to a separate segregated
			 fund described in section 316(b)(2)(C) of the Federal Election Campaign Act of
			 1971 (2 U.S.C. 441b(b)(2)(C)).
				9.Prohibition on
			 payment of dividendsNo common
			 stock dividends may be paid by any recipient of a loan under this Act for the
			 duration of the loan.
		10.Auto industry
			 emergency bridge loan oversight board
			(a)EstablishmentThere
			 is established the Auto Industry Emergency Bridge Loan Oversight Board (in this
			 section referred to as the Board), which shall be responsible
			 for reviewing and providing advice concerning the exercise of authority under
			 this Act, including—
				(1)the progress of
			 the applicant in meeting the performance goals and milestones under its
			 financial viability plan required under section 4;
				(2)recommending
			 changes, as necessary and appropriate, to the Secretary in meeting the goals
			 and milestones under the financial viability plan, and senior management and
			 board of directors to the automobile manufacturers and component suppliers
			 assisted under this Act; and
				(3)reporting any
			 suspected fraud, misrepresentation, or malfeasance to the Inspector General of
			 the Department of Commerce or the Attorney General of the United States,
			 consistent with section 535(b) of title 28, United States Code.
				(b)MembershipThe
			 Board shall be comprised of—
				(1)the Secretary of
			 Commerce;
				(2)the Secretary of
			 Energy;
				(3)the Secretary of
			 Transportation;
				(4)the Secretary of
			 the Treasury;
				(5)the Secretary of
			 Labor; and
				(6)the Administrator
			 of the Environmental Protection Agency.
				(c)ChairpersonThe
			 chairperson of the Board shall be the Secretary of Commerce.
			(d)MeetingsThe
			 Board shall meet—
				(1)not later than 14
			 days after the first disbursement of funds provided under this Act; and
				(2)not less
			 frequently than monthly thereafter.
				(e)ReportsThe
			 Board shall report to the appropriate committees of Congress, not less
			 frequently than quarterly, on the matters described under this section.
			(f)Oversight of
			 transactions and financial condition
				(1)Duty to
			 informDuring the period in which any loan extended under this
			 Act remains outstanding, the recipient of such loan shall promptly inform the
			 Secretary and the Board of—
					(A)any asset sale,
			 investment, or commitment for any asset sale or investment proposed to be
			 entered into by such recipient that has a value in excess of $25,000,000;
			 and
					(B)any other
			 material change in the financial condition of such recipient.
					(2)Authority of
			 the secretaryDuring the period in which any loan extended under
			 this Act remains outstanding, the Secretary, in consultation with the Board,
			 may—
					(A)promptly review
			 any asset sale or investment described in paragraph (1) or any commitment for
			 such asset sale or investment; and
					(B)direct the
			 recipient of the loan that it should not consummate such proposed sale or
			 investment or commitment for such sale or investment.
					(3)RegulationsThe
			 Board may establish, by regulation, procedures for conducting any review under
			 this subsection.
				(g)TerminationThe
			 Board, and its authority under this section, shall terminate not later than 6
			 months after the date on which the last loan amounts under this section are
			 repaid.
			11.Prioritization
			 of loan allocationsIn
			 allocating loan amounts under this Act, the Secretary shall consider the
			 magnitude of the impact of the manufacturing operations of the applicant in the
			 United States on the overall economy of the United States and other segments of
			 the automobile industry, including the impact on levels of employment, domestic
			 manufacturing of automobiles and automobile components, and automobile
			 dealerships.
		12.Rate of
			 interestThe annual rate of
			 interest for a loan under this Act shall be—
			(a)5 percent during
			 the 5-year period beginning on the date on which the Secretary disburses the
			 loan; and
			(b)9 percent after
			 the end of the period described in paragraph (1).
			13.No prepayment
			 penaltyA loan made under this
			 Act shall be prepayable without penalty at any time.
		14.DischargeA discharge under title 11, United States
			 Code, shall not discharge the borrower from any debt for funds authorized to be
			 disbursed under this Act.
		15.Fees
			(a)In
			 generalThe Secretary may charge and collect fees for
			 disbursements under this Act in amounts that the Secretary determines are
			 sufficient to cover applicable administrative expenses.
			(b)AvailabilityFees
			 collected under this section—
				(1)shall be
			 deposited by the Secretary into the Treasury of the United States;
				(2)shall be used by
			 the Secretary to pay administrative expenses of making awards and loans under
			 this Act; and
				(3)shall remain
			 available until expended, without further appropriation.
				16.Judicial review
			 and related matters
			(a)StandardsActions
			 by the Secretary pursuant to the authority of this Act shall be subject to
			 chapter 7 of title 5, United States Code, including that such final actions
			 shall be held unlawful and set aside if found to be arbitrary, capricious, an
			 abuse of discretion, or not in accordance with law.
			(b)Limitations on
			 equitable relief
				(1)InjunctionNo
			 injunction or other form of equitable relief shall be issued against the
			 Secretary for actions pursuant to this Act, other than to remedy a violation of
			 the Constitution.
				(2)Temporary
			 restraining orderAny request for a temporary restraining order
			 against the Secretary for actions pursuant to this Act shall be considered and
			 granted or denied by the court within 3 days of the date of the request.
				(3)Preliminary
			 injunctionAny request for a preliminary injunction against the
			 Secretary for actions pursuant to this Act shall be considered and granted or
			 denied by the court on an expedited basis consistent with the provisions of
			 rule 65(b)(3) of the Federal Rules of Civil Procedure, or any successor to such
			 rule.
				(4)Permanent
			 injunctionAny request for a permanent injunction against the
			 Secretary for actions pursuant to this Act shall be considered and granted or
			 denied by the court on an expedited basis. Whenever possible, the court shall
			 consolidate trial on the merits with any hearing on a request for a preliminary
			 injunction, consistent with the provisions of rule 65(a)(2) of the Federal
			 Rules of Civil Procedure, or any successor to such rule.
				(5)Limitation on
			 actions by participating companiesNo action or claims may be
			 brought against the Secretary by any person that divests its assets with
			 respect to its participation in a program under this Act, except as provided in
			 paragraph (1), other than as expressly provided in a written contract with the
			 Secretary.
				(6)StaysAny
			 injunction or other form of equitable relief issued against the Secretary for
			 actions pursuant to this Act shall be automatically stayed. The stay shall be
			 lifted, unless the Secretary seeks a stay from a higher court within 3 calendar
			 days after the date on which the relief is issued.
				(c)Savings
			 clauseAny exercise of the authority of the Secretary pursuant to
			 this section shall not impair the claims or defenses that would otherwise apply
			 with respect to persons other than the Secretary.
			17.Funding
			(a)In
			 generalThe $7,500,000,000 appropriated for fiscal year 2009 for
			 direct loans under section 129 of the Consolidated Security, Disaster
			 Assistance, and Continuing Appropriations Act, 2009 (division A of Public Law
			 110–329) is rescinded.
			(b)AppropriationsThere
			 is appropriated to the Secretary of Commerce $7,500,000,000 to the
			 Department of Commerce—Emergency Bridge Loan Program Account for
			 the cost of direct loans authorized under this Act, which shall remain
			 available until expended. Commitments for direct loans using such amount shall
			 not exceed $25,000,000,000 in total loan principal. The cost of such direct
			 loans, including the cost of modifying such loans, shall be calculated in
			 accordance with section 502 of the Congressional Budget Act of 1974 (2 U.S.C.
			 661a).
			(c)Transfers for
			 direct loansFollowing the receipt of a notice from the Secretary
			 of Energy certifying the approval of a loan under the program authorized under
			 section 136 of the Energy Independence and Security Act of 2007 (Public Law
			 110–140; 42 U.S.C. 17013), the Secretary may transfer amounts made available
			 under this Act to the Secretary of Energy, in an amount sufficient for the cost
			 of the direct loans if such transfer would not cause the Secretary to exceed
			 the total appropriation and total commitment level authorized under subsection
			 (b). Any amounts so transferred shall be available to the Secretary of Energy
			 without fiscal year limitation and subject to the terms and conditions
			 described in section 129 of the Consolidated Security, Disaster Assistance, and
			 Continuing Appropriations Act, 2009.
			(d)Use of
			 remaining amountsAmounts appropriated under subsection (b) which
			 remain available after March 31, 2009, shall be transferred to the Secretary of
			 Energy and shall be used to carry out section 136 of the Energy Independence
			 and Security Act of 2007, subject to the terms and conditions described in
			 section 129 of the Consolidated Security, Disaster Assistance, and Continuing
			 Appropriations Act, 2009.
			18.Coordination
			 with other laws regarding promotion of advanced technology vehicle
			 manufacturingNothing in the
			 Act may be construed as altering, affecting, or superseding the provisions of
			 section 136 of the Energy Independence and Security Act of 2007, relating to
			 the technology requirements for energy efficient vehicles.
		
